DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Brito (US 4,023,287) in view of Logan (US 6,098,321).
Regarding claim 1, de Brito teaches a snow blower shovel attachment apparatus comprising: a shovel blade (16), the shovel blade having a bottom edge, a top edge, a left edge, a right edge, a front face, and a back face (fig. 1); a frame coupled to the shovel blade (24), the frame having a horizontal portion (22) extending from the back face of the shovel blade the plurality of attachment brackets including a pair of upper attachment brackets coupled to a top end of the vertical portion of the frame the upper attachment brackets being configured to pivotably engage an auger housing of a snow blower (18 and fig. 2).  De Brito does not teach lower brackets.  However Logan teaches a similar device in the excavating field, the device with a frame having a vertical portion (fig. 3, 31), upper pivoting brackets (33) and lower attachment brackets being configured to selectively engage (38 and 37),  each of the lower attachment brackets (38) having an attachment aperture (28), the attachment aperture of each of the lower attachment brackets receiving a pair of quick release pins (automatically and remotely actuated fastener assembly 37, which, similar to fasteners 29, “greatly reduce the time and effort to attach and detach the bucket converter” per col.3, lines 45-49 and are thus considered as “quick release pins”) to selectively engage a pair of use position apertures (18) of the excavator housing such that the lower attachment brackets (37) are configured to hold the device (30) in a fixed position relative to the housing (10).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include lower attachment brackets and therefore a vertical portion of the frame in order to allow the device to be fixed in position while in use as taught beneficial by Logan (3:33-49). 


4. The snow blower shovel attachment apparatus of claim 1 further comprising the horizontal portion of the frame having a left horizontal portion coupled to the back face of the shovel blade proximal the left edge, a right horizontal portion coupled to the back face of the shovel blade proximal the right edge, and a medial horizontal portion extending between the left horizontal portion and the right horizontal portion (fig. 2, 22, 20) .  

5. The snow blower shovel attachment apparatus of claim 4 further comprising a plurality of gussets coupled to the left horizontal portion and the right horizontal portion of the frame, the plurality of gussets being coupled between the horizontal portion and the back face of the shovel blade and between the horizontal portion and the vertical portion of the frame (rigidizing members 48 and 26).  

Regarding claim 6, de Brito as modified teaches the snow blower shovel attachment apparatus of claim 5, but does not teach each gusset having a curved outer edge.  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gussets to be curved as a change in shape capable of one with ordinary skill in the art if it were preferred to use cylinder gussets between components that does no more than provide support.

7. The snow blower shovel attachment apparatus of claim 1 further comprising the vertical portion of the frame having a left vertical portion and a right vertical portion coupled to the left edge and the right edge of the shovel blade, respectively (as modified).  

8. The snow blower shovel attachment apparatus of claim 1 further comprising each attachment bracket of the plurality of attachment brackets extending perpendicularly to the vertical portion of the frame and having a rounded distal end (as modified), each of the upper attachment brackets having a pivot aperture (at 32) proximal the distal end and a locking aperture (pins for 33), a pair of hinge bolts (32)being configured to pivotably couple the pivot aperture of each upper attachment bracket to the auger housing of the snow blower, the locking aperture of each upper attachment bracket receiving a pair of quick release pins configured to selectively engage a pair of store position apertures of the auger housing of the snow blower (fig. 3).  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Brito and Logan as applied to claim 1 in further view of Todenhagen (US 5,275,314).
Regarding claims 2 and 3, de Brito as modified teaches the snow blower shovel attachment apparatus of claim 1, but fails to teach headlights.  However, Todenhagen teaches a similar attachment further comprising a pair of cuboid headlights (50) coupled to the shovel blade, each headlight having a light housing a bulb, a battery in operational communication with the bulb, and a control switch in operational communication with the battery (2:3-8).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include headlights on the device of de Brito as modified because Todenhagen teaches they are required since such additional attachments often block vehicle headlights (5:3-9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Brito, Logan, and Todenhagen. 
Regarding claim 9, de Brito teaches a snow blower shovel attachment apparatus comprising: a shovel blade (16), the shovel blade having a bottom edge, a top edge, a left edge, a right edge, a front face, and a back face (fig. 1); a frame coupled to the shovel blade (24), the frame having a horizontal portion (22) extending from the back face of the shovel blade the plurality of attachment brackets including a pair of upper attachment brackets coupled to a top end of the vertical portion of the frame the upper attachment brackets being configured to pivotably engage an auger housing of a snow blower (18 and fig. 2), the horizontal portion of the frame having a left horizontal portion coupled to the back face of the shovel blade proximal the left edge, a right horizontal portion coupled to the back face of the shovel blade proximal the right edge, and a medial horizontal portion extending between the left horizontal portion and the right horizontal portion (fig. 2, 22, 20); a plurality of gussets coupled to the left horizontal portion and the right horizontal portion of the frame, the plurality of gussets being coupled between the horizontal portion and the back face of the shovel blade and between the horizontal portion and the vertical portion of the frame (rigidizing members 48 and 26)

 De Brito does not teach lower brackets.  However Logan teaches a similar device with a frame having a vertical portion (fig. 3, 31), upper pivoting brackets (33) and lower attachment brackets being configured to selectively engage (38 and 37) the plurality of attachment brackets extending perpendicularly to the vertical portion of the frame and having a rounded distal end (as modified), each of the upper attachment brackets having a pivot aperture (at 32) proximal the distal end and a locking aperture (pins for 33), each of the lower attachment brackets having an attachment aperture (37), a pair of hinge bolts (32)being configured to pivotably couple the pivot aperture of each upper attachment bracket to the auger housing of the snow blower, the locking aperture of each upper attachment bracket receiving a pair of quick release pins configured to selectively engage a pair of store position apertures of the auger housing of the snow blower (fig. 3), the attachment aperture of each of the lower attachment brackets receiving the pair of quick release pins to selectively engage a pair of use position apertures of the auger housing of the snow blower, such that the lower attachment brackets are configured to hold the device (30) in a fixed position relative to the housing. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include lower attachment brackets and therefore a vertical portion of the frame in order to allow the device to be fixed in position while in use as taught beneficial by Logan (3:33-49). 

De Brito does not teach each gusset having a curved outer edge.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gussets to be curved as a change in shape capable of one with ordinary skill in the art if it were preferred to use cylinder gussets between components that does no more than provide support.

De Brito fails to teach headlights.  However, Todenhagen teaches a similar attachment further comprising a pair of cuboid headlights (50) coupled to the shovel blade, each headlight having a light housing a bulb, a battery in operational communication with the bulb, and a control switch in operational communication with the battery (2:3-8).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include headlights on the device of de Brito as modified because Todenhagen teaches they are required since such additional attachments often block vehicle headlights (5:3-9).


Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that since the attachment of Logan is in an excavation bucket, it would not be relevant to a snow shovel blade for attaching to a snowblower (i.e. the invention of de Brito) since the structures are not obviously similar.  Applicant deems the rejection to be based on improper hindsight reasoning.
Examiner disagrees and notes that both inventions show ways of fixing attachments to excavating devices and are within the same excavating art.  In both inventions of Logan and de Brito Both, both attachments pivot at the top portion of the excavating device and are then attached to the bottom portion of the excavating machines.  Logan merely shows an additional fastening means in order to further secure the attachment to the excavating device.  Accordingly, Examiner believes the rejection is proper and therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671